DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 12-21 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a movement apparatus for a metal product as recited by independent claim 12, comprising: 
at least one electro-magnetic inductor located between a first guide device and a second guide device and configured to generate in said metal product a drawing force in said direction of feed; 
wherein said at least one electro-magnetic inductor comprises: 
a magnetic core; and 
a plurality of coils associated with said magnetic core; 
wherein: 
said coils are connected to an electric power unit configured to power said coils electrically with multiphase alternate electric currents; and 
said electric power unit comprises an inverter; and 
wherein said magnetic core is provided with at least one induction surface in which said coils are associated; 
wherein the movement apparatus comprises: 
a regulation device configured to regulate the position of the at least one electro-magnetic inductor, in a direction orthogonal to the direction of feed and to said induction surface of the at least one electro-magnetic inductor; 
wherein the regulation device comprises: 
a linear actuator attached by one end to the support structure and by a second end to the at least one electro-magnetic inductor; 
wherein said regulation device is connected to a control and command unit connected to the electric power unit to command, in an automated way, the movement of the at least one electro-magnetic inductor. 
The prior art of record, taken alone or in combination, does not teach or suggest a method to move a metal product as recited by independent claim 21, comprising the steps of: 
generating a drawing force in a metal product, without contact with said metal product, in a direction of feed, by means of at least one electro-magnetic inductor located between a first guide device and a second guide device; 
wherein said at least one electro-magnetic inductor comprises a magnetic core and a plurality of coils associated with said magnetic core and each able to be selectively powered electrically to generate in said magnetic core a desired magnetization; and 
wherein said coils are connected to an electric power unit configured to power said coils electrically with multiphase alternate electric currents and said electric power unit comprises an inverter configured to regulate the supply parameters of the multiphase alternate electric current to the coils; 
wherein said magnetic core is provided with at least one induction surface in which said coils are associated; 
wherein the movement apparatus comprises a regulation device configured to regulate the position of the at least one electro-magnetic inductor, in a direction orthogonal to the direction of feed and to said induction surface of the at least one electro-magnetic inductor and a support structure on which said at least one electro-magnetic inductor is installed; 
wherein the regulation device comprises a linear actuator attached by one end to the support structure, and by a second end to the at least one electro-magnetic inductor; and 
wherein said regulation device is connected to a control and command unit connected to the electric power unit to command, in an automated way, the movement of the at least one electro-magnetic inductor. 
Dependent claims 13-20 are considered allowable due to their respective dependence on allowed independent claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        June 2, 2022